DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 2, 8 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 8 recites the limitation "three of the detectors" in line 1 and Claim 17 recites in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2019/0073566 A1 by Brauer (hereinafter Brauer) in view of US Patent Pub. No. 2007/0257184 A1 by Olsen et al (hereinafter Olsen).

Regarding Claim 1, Brauer teaches a system comprising: 
a light source (Fig. 1 @ 16, Par. [0026, 0035]) configured to generate a beam of light; 
at least two detectors (Fig. 1 @ 28, 34, Par. [0030]) configured to receive the beam of light reflected from a wafer (Fig. 1 @ 14, Par. [0023, 0030]), wherein 5each of the detectors is a different channel (Fig. 1, channel at 28 is different than the channel at 34, Par. [0030]); and 
a processor (Fig. 1 @ 36, Par. [0031]) in electronic communication with the detectors (Fig. 1 @ 28, 34, Par. [0030]), wherein the processor is configured to combine images from the detectors into a pseudo-color RGB image (Par. [0031]: the system may be configured to generate the output described herein in a number of ways thus teaches configured to combine images from the detectors. [00226]: different wavelengths of light can be directed to the wafer and [0027]: The laser may include any suitable laser known in the art and may be configured to generate light at any suitable wavelength or wavelengths known in the art thus teaches pseudo-color RGB image); and 
a convolutional neural network unit (Fig. 3, Par. [0100]) configured to: 
receive the pseudo-color RGB image from the processor (Fig. 1 @ 36, 104, Par. [0098] and Fig. 3 @ 304, Par. [0100]); and  
10determine a size of a defect in the pseudo-color RGB image (Par. [0099]) but does not explicitly teach the processor is configured to combine images from the detectors into a pseudo-color RGB image. 

(Abstract, Par. [0059, 0062]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brauer by Olsen as taught above such that the processor is configured to combine images from the detectors into a pseudo-color RGB image is accomplished in order to form a large dynamic range (Olsen, Abstract).
 
Regarding Claim 2, Brauer teaches wherein three of the detectors are used (Par. [0030]: one or more detection channels. At least one of the one or more detection channels includes a detector thus teaches three detectors).   

Regarding Claim 3, Brauer teaches wherein the convolutional neural network unit is further configured to classify the defect into one of a plurality of size categories (Par. [0099]).  

Regarding Claim 4, Brauer teaches wherein the light source is a laser (Par. [0027]).  

15	 	Regarding Claim 5, Brauer as modified by Olsen teaches wherein the processor is configured to combine the images using image overlay (Olsen, Abstract, Par. [0059, 0062]).  

Regarding Claim 6, Brauer as modified by Olsen teaches wherein the processor (Olsen, Abstract, Par. [0059, 0062]) is configured to add design images or mask images (See Claim 1 rejection, output of the detectors are the design images or mask images) to the pseudo-color RGB image (Olsen, Abstract, Par. [0059, 0062]). 
 
Regarding Claim 7, Brauer as modified by Olsen teaches a method comprising:  
20receiving a beam of light reflected from a wafer at a plurality of detectors, wherein each of the detectors is a different channel (See Claim 1 rejection. Note: an apparatus claim can be used to implement method claim); 
combining, using a processor, images from the detectors into a pseudo-color RGB image (See Claim 1 rejection); and 
determining a size of a defect in the pseudo-color RGB image using a convolutional neural network unit (See Claim 1 rejection). 
 
25	 Regarding Claim 8, Brauer as modified by Olsen teaches wherein the plurality of detectors includes three of the detectors (See Claim 2 rejection). 
 
Regarding Claim 9, Brauer as modified by Olsen teaches further comprising classifying the defect into one of a plurality of size categories using the convolution neural network unit (See Claim 3 rejection).  

Regarding Claim 10, Brauer as modified by Olsen teaches further comprising generating the beam of light with a laser (See Claim 4 rejection).  

Regarding Claim 11, Brauer as modified by Olsen teaches wherein the combining includes image overlay (See Claim 5 rejection).  

 	Regarding Claim 12, Brauer as modified by Olsen teaches further comprising adding, using the processor, design images or mask images to the pseudo-color RGB image (See Claim 6 rejection). 

Regarding Claim 14, Brauer as modified by Olsen teaches a non-transitory computer-readable storage medium, comprising one or more programs for executing the following steps on one or more computing devices (Brauer, Fig. 1, 4, Par. [0014]):  
10combining images of a wafer from a plurality of detectors into a pseudo-color RGB image, wherein each of the detectors is a different channel (See Claim 1 rejection); and 
determining a size of a defect in the pseudo-color RGB image using a convolutional neural network unit (See Claim 1 rejection).  

Regarding Claim 15, Brauer as modified by Olsen teaches wherein the steps further 15include classifying the defect into one of a plurality of size categories using the convolution neural network unit (See Claim 3 rejection).  

Regarding Claim 16, Brauer as modified by Olsen teaches wherein the combining includes image overlay (See Claim 5 rejection).  

Regarding Claim 17, Brauer as modified by Olsen teaches wherein the plurality of 20detectors includes three of the detectors (See Claim 2 rejection).  

Regarding Claim 18, Brauer as modified by Olsen teaches wherein the steps further include adding design images or mask images to the pseudo-color RGB image (See Claim 6 rejection).

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Olsen as applied to Claim 7 above and further in view of US Patent No. 8643833 B1 by Hung et al (hereinafter Hung).

Regarding Claim 13, Brauer as modified by Olsen teaches wherein the defect (See Claim 7 rejection) but does not explicitly teach is smaller than a wavelength of the beam of light.  

However, Hung teaches defect is smaller than a wavelength of the beam of light (Col 5, line 5-8).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brauer as modified by Olsen by Hung as taught above such that defect is smaller than a wavelength of the beam of light is accomplished in order to obtain a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886